Citation Nr: 0212360	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bronchitis, secondary 
to tobacco use during military service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an October 2000 decision, the Board held that the 
veteran's claim was not well grounded and denied his appeal.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
August 2001, the Court vacated the Board's October 2000 
decision and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The case is now again before the Board pursuant to 
the Court's remand.


FINDINGS OF FACT

1.  VA has notified the veteran that he must provide medical 
evidence showing that he has bronchitis or any chronic 
pulmonary disease to substantiate his claim.

2.  Competent medical evidence has not been presented 
establishing the presence of bronchitis or any other chronic 
pulmonary disease.

3.  Inasmuch as the veteran has not indicated the existence 
of any such evidence and VA examination in August 1998 
contains a history which is negative for the claimed 
disability, there is no reasonable possibility that VA 
assistance would aid in substantiating the claim.


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The Board has reviewed the facts of this case in light of the 
VCAA and the implementing regulations.  The Board is 
satisfied that VA has made all reasonable efforts to assist 
the veteran in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

With regard to VA's duty to notify, the Board concludes that 
the discussions in the RO's February 1999 rating decision; 
the May 1999 Statement of the Case; the Board's October 2000 
decision; and other letters sent to the veteran have informed 
him adequately of the information and evidence needed to 
substantiate his claim.  In a statement dated in May 1998 the 
veteran asserted that he had bronchitis due to "tobacco 
products in service."  In November 1998, the RO requested 
information from the veteran regarding his use of tobacco 
products.  In this letter the RO specifically notified the 
veteran to provide a statement from his physician showing 
evidence of current disease and its relationship to tobacco 
use during active service.  The veteran was also advised to 
provide a statement from his physician indicating whether or 
not nicotine dependence was acquired in service as well as 
evidence of current disease.  In February 1999 the RO 
notified the veteran that his claim was denied; the copy of 
the enclosed rating decision notified him that he was 
required to provide medical evidence of a current disability.  
The veteran thereafter provided a statement from his 
physician, A. Casademont, M.D.  The physician did not provide 
a diagnosis of a chronic pulmonary disorder.  In the 
Statement of the Case dated in May 1999, the RO again 
informed the veteran that that he must submit evidence which 
shows that the claimed condition exists and that Dr. 
Casademont did not address bronchitis.  The Board, it its 
decision of October 2000, notified the veteran that 
bronchitis had not been diagnosed and that, in fact, no 
recent medical evidence reflecting any respiratory disorder 
had been received.  By a letter dated in May 2002, the Board 
informed the veteran that his case had been remanded by the 
Court for readjudication and issuance of a new decision.  The 
Board notified the veteran that he had the opportunity to 
submit additional argument and/or evidence in support of his 
appeal.

Thus, the RO's letter of November 1998, the rating decision, 
statement of the case, and October 2000 Board decision 
notified the veteran of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  
VA has notified the veteran on several occasions that he must 
submit medical evidence showing that he has bronchitis or a 
chronic pulmonary disease.  The veteran has not indicated the 
existence of any medical evidence which would show that he 
suffers from chronic bronchitis or any other chronic 
pulmonary disorder.  On VA examination for disability 
evaluation purposes in August 1998, it was reported that the 
veteran's medical history was remarkable for hypertension as 
well as significant tobacco and moderate alcohol use, but was 
otherwise negative.

In the absence of any competent evidence showing that the 
veteran has the disability for which he is seeking service 
connection, and the report that there was no history of the 
claimed disability, there is no reasonable possibility that 
VA assistance would aid in substantiating the claim.


Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity as well as sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

The veteran's claim for service connection for bronchitis 
secondary to tobacco use during military service was received 
at the RO on June 1, 1998.  According to the law in effect 
for claims filed prior to June 9, 1998, VA General Counsel 
held that direct service connection may be granted if the 
evidence shows injury or disease resulting from tobacco use 
in service.  See VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  
Secondary service connection may be granted for disease 
resulting from the use of tobacco products if the veteran 
acquired a dependence on nicotine in service and that 
dependence is the proximate cause of disability resulting 
from the use of tobacco products by the veteran.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).


Factual Background.  Service medical records in this case 
reveal that the veteran was seen in November 1964 and in 
January 1965 for routine upper respiratory infections.  He 
was also seen in March 1965 for an upper respiratory 
infection.  In December 1965, the veteran complained of a 
cold for 2 or 3 months as well as frequent chronic rhinorrhea 
and cough.  Chest x-rays were negative and showed no evidence 
of pulmonary or pleural pathology.  The veteran indicated 
that he smoked one-and-a-half packs of cigarettes per day.  
He was advised to stop smoking.  Chest x-rays taken in 
February 1966 for a rotation physical were normal.  The 
August 1966 separation examination described the veteran's 
lungs and chest as normal.  Chest x-rays taken at that time 
were also normal.

A VA examination conducted in September 1974 showed no 
abnormalities of the veteran's respiratory system.  However, 
chest x-rays showed cystic disease of the right upper lobe 
but an otherwise unremarkable radiological evaluation.

A VA examination was conducted in August 1998.  However, no 
findings with respect to the claimed bronchitis were 
indicated, nor did the veteran complain of any respiratory 
difficulty.

In a March 1999 statement, the veteran's private physician 
indicated that he had discussed smoking cessation with the 
veteran during every visit and that he had prescribed Zyban.  
However, the veteran had reported that his attempt to stop 
smoking had failed and that he was smoking two packs per day.  
The physician noted that Zyban would again be prescribed.


Analysis.  The veteran contends that he suffers from 
bronchitis which is the result of tobacco use during service.  
However, there is no evidence that the veteran currently has 
chronic bronchitis.  Historically, service medical records 
merely indicate that he was treated for upper respiratory 
infections which resolved and that his lungs were normal at 
the time of his military separation.  Post-service records 
indicate an x-ray finding of cystic disease of the right 
upper lobe in September 1974.  However, no further complaints 
or findings referable to a respiratory disorder have been 
made in the more than twenty-six years since the September 
1974 VA examination.  Simply stated, bronchitis has not been 
diagnosed.  In fact, no recent medical evidence reflecting 
any respiratory disorder has been received.  

Second, although it was noted that the veteran smoked during 
service and currently, competent medical evidence has not 
been presented that there is a nexus, or link, between the 
development of any lung disorder and tobacco use in service, 
or that nicotine dependence developed during service.  The 
veteran has submitted a medical statement from his current 
physician which merely indicates that he has attempted to 
stop smoking in the past and has plans to try to stop again 
with the use of Zyban.

The Board cannot rely solely on the veteran's statements that 
he has bronchitis secondary to tobacco use during service, as 
he is a layperson with no medical training or expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  His 
contentions by themselves do not constitute competent medical 
evidence of a diagnosed disability or of a nexus between any 
lung disorder and his period of service.  Id.

The Board therefore concludes that the preponderance of the 
evidence is against the claim for service connection for 
bronchitis as secondary to in-service tobacco use.  As such, 
the claim must be denied.  In reaching this conclusion, the 
Board acknowledges that all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Because the preponderance of the evidence is 
against the veteran's claim in this case, that doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


ORDER

Entitlement to service connection for bronchitis secondary to 
tobacco use during military service is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

